DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    DEUTSCHE BANK TRUST COMPANY AMERICAS AS TRUSTEE RALI
                          2006-QS6,
                          Appellant,

                                      v.

                          TERRI P. PAGE, et al.,
                               Appellees.

                               No. 4D18-816

                            [February 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE0966227.

   Kimberly Held Israel and William L. Grimsley of McGlinchey Stafford,
Jacksonville, for appellant.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellee, Terri P. Page.

             On Remand from the Supreme Court of Florida

MAY, J.

   The Supreme Court of Florida quashed our opinion in Page v. Deutsche
Bank Trust Co. Ams., 46 Fla. L. Weekly S3 (Fla. Dec. 31, 2020). In doing
so, the supreme court concluded “that the unilateral fee provisions in the
contracts at issue are made reciprocal to the prevailing borrowers under
section 57.105(7).” Id. We adopt the supreme court’s decision and affirm.

     Affirmed.

LEVINE, C.J., WARNER, GROSS, DAMOORGIAN, CIKLIN, GERBER, CONNER, FORST,
KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur. 1


1 Judge Carole Y. Taylor participated in the original en banc decision. She has
since retired. Judge Edward L. Artau has joined the court and has reviewed the
case to participate in this opinion.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2